Citation Nr: 1732208	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1952 to August 1954, with additional service in the Army National Guard and Army Reserve including periods of inactive duty training (INACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from an April 2011 administrative letter of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's application to reopen claims of service connection for bilateral hearing loss and tinnitus.  In January 2012, a videoconference hearing was held before the undersigned; a transcript is in the record.  A March 2012 Board decision denied two claims alleging clear and unmistakable error in a prior RO denial of service connection for hearing loss and tinnitus; reopened the claims of service connection for bilateral hearing loss and tinnitus; and on de novo review remanded the matters to the RO for additional development. 

A March 2014 Board decision denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the March 2014 Board decision to the Court, which in a January 2015 Memorandum Decision vacated the Board's March 2014 decision, and remanded the matters to the Board for additional development and readjudication.  In August 2015, the Board remanded the case to the RO for additional development to ensure compliance with the directives of the Court's Memorandum Decision.  A June 2016 Board decision denied both claims on appeal, following which the Veteran filed with the Board a Motion for Reconsideration of that decision.  In October 2016, the Board vacated its June 2016 decision and again remanded the case to the RO for additional development

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At the outset, the Board observes that these matters have been pending on appeal since 2011, and that the case is advanced on the Board's docket based on the Veteran's age.  While the Board regrets the additional delay that will result from yet another remand, noting that this case has been before the Court and vacated due to inadequate development of medical evidence and in light of the deficiencies in the response to the previous remand (cited by the Veteran's attorney and noted below), the Board finds another remand to ensure compliance with prior remand instructions unavoidable.  See Stegall v. West, 11 Vet. App. 268 (1998).

The October 2016 remand was for an examination to ensure compliance with the Court's instructions and to reconcile the disparate medical opinions of record concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  Specifically, in accordance with the Court's instructions, the Board directed that, '[t]he examiner must explain the rationale for all opinions, to specifically include comment on the medical opinions that are already in the record, expressing agreement or disagreement with each and explaining rationale for the agreement or disagreement."  The examiner was to address the report of the Institute of Medicine (IOM) on noise exposure, acknowledging the Court's finding that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  

However (as argued by the Veteran's attorney before the case was returned to the Board), the opinion offered on December 2016 examination was not fully responsive to the questions posed by the Board in its remand, requiring corrective action.  While the examiner did express agreement or disagreement with the four medical opinions cited, it was done in a very general and cursory manner.  While the provider noted that the positive (supporting the Veteran's claim) opinions were not based on an entire review of the record, the critical evidence in the record not considered was not identified.  Further, the examiner did not fully address the IOM study as requested.  The examiner did not acknowledge/discuss the relevance of the section stating, "An individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."     

Following the December 2016 VA examination the AOJ readjudicated this matter on the merits, suggesting that development sought by the Board was completed and was adequate.  However, the Board's remand posed very specific instructions to the VA examiner, which were not fulfilled.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.  Here, the allegations (by and on behalf of the Veteran, of inadequacy in the medical evidence, and the finding of such inadequacy by the Court must be addressed.)  The actions previously sought by the Board are necessary for proper adjudication of the Veteran's appeal and there has not been substantial compliance with the Board's remand instructions.  Therefore, another remand to ensure compliance with the previous instructions is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's record to be forwarded to the December 2016 VA examiner (if available, to another audiologist, if not) for an addendum medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  Based on review of the claims file, the examiner should provide an opinion that responds to the following: 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus are related to his exposure to noise trauma in service (which appears to reasonably be corroborated), rather than to any postservice noise trauma or other, nonservice-related etiological factors.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner must explain the rationale for all opinions, to specifically include comment on the medical opinions that are already in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.  As the record now stands, there are audiological opinions offered by the following: 

(a). J.A.W. in April 2008, 
(b). S.G. in January 2012, 
(c). a VA examiner in June 2013 with a clarifying opinion in March 2016, and 
(d). C.C. in February 2016. 

If noise trauma in service is found to not be the cause of the claimed disabilities, the examiner must identify the etiological factor(s) deemed more likely, and explain why that is so, citing to the supporting factual evidence.

In providing an opinion, and to ensure compliance with the Court's instructions, the examiner must address the report of the Institute of Medicine (IOM) on noise exposure in the military, acknowledging that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

2.  Thereafter, the AOJ should review the entire record; ensure that all development sought is completed as specified; and readjudicate the claims of service connection for bilateral hearing loss and tinnitus.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

